         Case 4:17-cv-00645-MWB Document 47 Filed 06/25/20 Page 1 of 10




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


    ANTHONY MAMMANA,                               No. 4:17-CV-00645

                 Plaintiff,                        (Judge Brann)

         v.

    LIEUTENANT BARBEN, et al.,

                 Defendants.

                               MEMORANDUM OPINION

                                   JUNE 25, 2020

I.      BACKGROUND

        Anthony Mammana, a federal inmate previously confined at the Allenwood

Federal Correctional Institution (“Allenwood FCI”), filed a civil rights complaint—

which he later amended—alleging that numerous defendants violated his

Constitutional rights.1 In August 2018, this Court determined that Mammana failed

to state an Eighth Amendment conditions of confinement claim and dismissed his

complaint.2

        Mammana thereafter filed an appeal with the United States Court of Appeals

for the Third Circuit.3 On appeal the Third Circuit considered the “sole issue in this

appeal[—]whether Mammana’s allegations regarding the conditions of his


1
     Docs. 1, 22.
2
     Docs. 28, 30, 31.
3
     Doc. 32.
         Case 4:17-cv-00645-MWB Document 47 Filed 06/25/20 Page 2 of 10




confinement satisfy the first prong under the Eighth Amendment—an objective

deprivation of sufficient seriousness.”4 That court determined that Mammana’s

allegation “that he was deprived of his clothing, provided only ‘paper like’ coverings

instead, denied bedding, and exposed to low cell temperatures and constant bright

lighting for four days” was sufficient to state a claim for “the denial of the minimal

civilized measure of life’s necessities, in particular, warmth and sufficient sleep.”5

Accordingly, the Third Circuit remanded the matter to this Court for further

proceedings.6

        On remand, Mammana filed a second amended complaint,7 which this Court

again construes as a Bivens8 complaint, given the involvement of federal officials in

the underlying events. In that complaint, he alleges that he was transferred to

administrative segregation, where he refused a cellmate whom he asserts was “well-

known for his deviate sexual behavior forced onto cellmates.”9 Due to this refusal,

Mammana was placed in a “special cell” known as the Yellow Room.10 The Yellow

Room “has bright, yellow walls that intensifies the light therein and is kept at a cold

temperature. It also contains an extremely thin mattress on a metal bed frame.”11



4
     Mammana v. Fed. Bureau of Prisons, 934 F.3d 368, 373 (3d Cir. 2019).
5
     Id. at 375 (internal quotation marks omitted).
6
     Id.
7
     Doc. 40.
8
     Bivens v. Six Unknown Named Agents of Fed, Bureau of Narcotics, 403 U.S. 388 (1971).
9
     Id. at 4.
10
     Id.
11
     Id.
                                              2
         Case 4:17-cv-00645-MWB Document 47 Filed 06/25/20 Page 3 of 10




        Mammana “was forced to remove his prison-issued clothing and wear only a

paper-weight clothing which was see-through thin; [he] was not be given any

blankets or sheets; [and] the bright lights in the ‘Yellow Room’ [were] kept on

twenty-four hours a day” for four days.12 The combined effect of these conditions

deprived Mammana of warmth and sleep: he “barely slept[and d]uring the few, short

instances of sleep, [he] woke up shivering.”13 Mammana further alleges that, while

he “was provided three meals each day . . . [he] was only provided the food for about

twenty minutes. On most occasions, the correctional guards . . . took Plaintiff’s food

plate back before Plaintiff was able to finish eating, depriving Plaintiff of hundreds

of calories during each meal.”14 Mammana alleges that those conditions violated his

Eighth Amendment right against cruel and unusual punishment by depriving him of

warmth, sleep, and adequate food.15

        Defendant Lieutenant Barben16 has filed a motion for judgment on the

pleadings, pursuant to Fed. R. Civ. P. 12(c), in which he asserts that Mammana’s

claim related to inadequate food is insufficient to state a claim for relief and, in any

event, all of Mammana’s claims would extend Bivens to new contexts, which is not




12
     Id. at 4-5.
13
     Id. at 5.
14
     Id.
15
     Id. at 7-9. Mammana also raised an Eighth Amendment claim related to a lack of exercise (id.
     at 8), but has since withdrawn that claim. (Doc. 45-1 at 20).
16
     Barben notes that the unnamed John Doe Defendants should be dismissed based upon
     Mammana’s failure to identify those individuals. (Doc. 44 at 8 n.1).
                                                  3
          Case 4:17-cv-00645-MWB Document 47 Filed 06/25/20 Page 4 of 10




permissible in these circumstances.17 Without directly addressing Barben’s

argument, Mammana asserts that the Third Circuit has already concluded that he

adequately stated an Eighth Amendment claim related to the deprivation of warmth

and sleep, and that he has adequately stated a claim for a deprivation of food.18 This

matter is now ripe for disposition and, for the following reasons, Barben’s motion

will be granted.

II.      DISCUSSION

         “A motion for judgment on the pleadings will be granted, pursuant to Fed. R.

Civ. P. 12(c), if, on the basis of the pleadings, the movant is entitled to judgment as

a matter of law.”19 “The court will accept the complaint’s well-pleaded allegations

as true, and construe the complaint in the light most favorable to the nonmoving

party, but will not accept unsupported conclusory statements.”20 In reaching a

determination, courts should draw “all reasonable inferences” from the allegations

and “may also consider documents attached to the complaint.”21

         The United States Supreme Court has recognized “an implied cause of action”

for damages against federal officials who violate an individual’s constitutional rights

in what is known as a Bivens action.22 However, the Supreme Court has explicitly



17
      Doc. 44.
18
      Doc. 45.
19
      DiCarlo v. St. Mary Hosp., 530 F.3d 255, 262 (3d Cir. 2008).
20
      Id. at 262-63.
21
      Huertas v. Galaxy Asset Mgmt., 641 F.3d 28, 32 (3d Cir. 2011).
22
      Ziglar v. Abbasi, 137 S. Ct. 1843, 1854 (2017).
                                                 4
         Case 4:17-cv-00645-MWB Document 47 Filed 06/25/20 Page 5 of 10




permitted Bivens actions for only three constitutional violations: (1) the “Fourth

Amendment’s right against unreasonable searches and seizures”; (2) “the Fifth

Amendment’s Due Process Clause for gender discrimination in the employment

context”; and (3), “the Eighth Amendment’s Cruel and Unusual Punishments Clause

for inadequate prison medical care.”23 The Supreme Court “has consistently refused

to extend Bivens to any new context or new category of defendants” for more than

thirty years, and “has made clear that expanding the Bivens remedy is now a

disfavored judicial activity.”24

        Accordingly, the Supreme Court has “established a rigorous inquiry to

determine whether a Bivens cause of action should be recognized in a new context.”25

“First, courts must determine whether a case presents ‘a new Bivens context,’ by

asking whether or not the case ‘is different in a meaningful way from previous

Bivens cases decided by the Supreme Court.’”26

        Examples of potentially meaningful differences include “the rank of the
        officers involved; the constitutional right at issue; the generality or
        specificity of the official action; the extent of judicial guidance as to
        how an officer should respond to the problem or emergency to be
        confronted; the statutory or other legal mandate under which the officer
        was operating; and the risk of disruptive intrusion by the Judiciary into
        the functioning of other branches.”27




23
     Bistrian v. Levi, 912 F.3d 79, 89 (3d Cir. 2018).
24
     Abbasi, 137 S. Ct. at 1857 (internal quotation marks omitted).
25
     Bistrian, 912 F.3d at 89 (internal quotation marks omitted).
26
     Id. at 89-90 (quoting Abbasi, 137 S. Ct. at 1859 (brackets omitted)).
27
     Id. at 90 (quoting Abbasi, 137 S. Ct. at 1860 (brackets omitted)).
                                                  5
         Case 4:17-cv-00645-MWB Document 47 Filed 06/25/20 Page 6 of 10




        “If the case does present an extension of Bivens into a new context, [courts]

turn to the second step of Abbasi and ask whether any ‘special factors counsel

hesitation’ in permitting the extension.”28 “There may be many such factors, but two

are particularly weighty: the existence of an alternative remedial structure and

separation-of-powers principles.”29 “The first factor—whether an alternative

remedial structure is available—may by itself ‘limit the power of the Judiciary to

infer a new Bivens cause of action.’”30 “And any time the second factor—separation-

of-powers principles—is in play, that ‘should be central to the analysis.’”31

        The [Supreme] Court noted other special factors that could be
        considered, including: the potential cost to the government of
        recognizing a private cause of action, both financially and
        administratively; whether the judiciary is well suited to weigh those
        costs; the necessity to deter future violations; whether Congress has
        already acted in that arena, suggesting it does not “want the Judiciary
        to interfere”; whether a claim addresses individual conduct or a broader
        policy question; whether litigation would intrude on the function of
        other branches of government; and whether national security is at
        stake.32

        Here, Mammana seeks to recover under an Eighth Amendment conditions of

confinement claim,33 and such a claim falls outside of the three categories of Bivens

claims that have been allowed by the Supreme Court.34 While the Supreme Court


28
     Id. (quoting Abbasi, 137 S. Ct. at 1857).
29
     Id.
30
     Id. (quoting Abbasi, 137 S. Ct. at 1858).
31
     Id. (quoting Abbasi, 137 S. Ct. at 1857).
32
     Id. (quoting Abbasi, 137 S. Ct. at 1856-63).
33
     Doc. 40 at 7-9.
34
     See Bistrian, 912 F.3d at 89 (listing three areas where Bivens claims have been allowed by the
     Supreme Court).
                                                    6
         Case 4:17-cv-00645-MWB Document 47 Filed 06/25/20 Page 7 of 10




has permitted Eighth Amendment claims to proceed for allegations of inadequate

medical treatment, such a claim is materially different than one related to conditions

of confinement.35 It is true that both claims address whether a prisoner has been

subjected to cruel and unusual punishment and both require a sufficiently culpable

state of mind, but one also requires an element that the other does not—a serious

medical need. This renders the claims materially different—even if only in a modest

way—and, as the Supreme Court has emphasized, “even a modest extension [of

Bivens] is still an extension.”36 Because an Eighth Amendment conditions of

confinement claim is “meaningfully different from” an Eighth Amendment

inadequate medical care claim,37 this Court must examine whether any special

factors counsel against extending Bivens to this context.

        As to the first of the most “weighty” considerations, it does not appear that

Mammana has any alternate remedies available. Given the isolated nature of this

incident, and the fact that Mammana is no longer incarcerated at FCI Allenwood, his

claim is “difficult to address except by way of damages actions after the fact,” which

cannot be accomplished through the administrative grievance process or a habeas



35
     Compare Thomas v. Tice, 948 F.3d 133, 138 (3d Cir. 2020) (for conditions of confinement
     claim “(1) the deprivation alleged must be, objectively, sufficiently serious, and (2) the prison
     official must have a sufficiently culpable state of mind”), with Parkell v. Danberg, 833 F.3d
     313, 337 (3d Cir. 2016) (for inadequate medical care “evidence must show (i) a serious medical
     need, and (ii) acts or omissions by prison officials that indicate deliberate indifference to that
     need”).
36
     Abbasi, 137 S. Ct. at 1864.
37
     Lee v. Janosko, No. 2:18-CV-01297, 2019 WL 2392661, at *5 (W.D. Pa. June 6, 2019).
                                                  7
         Case 4:17-cv-00645-MWB Document 47 Filed 06/25/20 Page 8 of 10




petition.38 Despite this, “the absence of an alternative” remedy is not dispositive, and

the Court must still examine whether other considerations weigh against creating a

new Bivens action.39

        Three factors counsel against extending Bivens to cover a conditions of

confinement claim. First, with respect to the separation of powers consideration, the

Supreme Court has noted that Congressional inaction in the area of prisoner

litigation suggests “that Congress does not want a damages remedy.”40 The Supreme

Court explained:

        Some 15 years after Carlson was decided, Congress passed the Prison
        Litigation Reform Act of 1995, which made comprehensive changes to
        the way prisoner abuse claims must be brought in federal court. See 42
        U.S.C. § 1997e. So it seems clear that Congress had specific occasion
        to consider the matter of prisoner abuse and to consider the proper way
        to remedy those wrongs. This Court has said in dicta that the Act’s
        exhaustion provisions would apply to Bivens suits. See Porter v. Nussle,
        534 U.S. 516, 524 (2002). But the Act itself does not provide for a
        standalone damages remedy against federal jailers. It could be argued
        that this suggests Congress chose not to extend the Carlson damages
        remedy to cases involving other types of prisoner mistreatment.41

        Second, creating a new Bivens remedy related to conditions of confinement

would unnecessarily involve the courts in matters of prison administration, matters

that “cannot be helpfully reviewed as Bivens claims[, as] ‘[c]ourts are ill equipped

to deal with the increasingly urgent problems of prison administration and reform’


38
     Bistrian, 912 F.3d at 92 (quoting Abbasi, 137 S. Ct. at 1862).
39
     Wilkie v. Robbins, 551 U.S. 537, 550 (2007).
40
     Abbasi, 137 S. Ct. at 1865.
41
     Id. See also Lee, 2019 WL 2392661, at *6 (“Congress has been active in the area of prisoners’
     rights, and its actions do not support the creation of a new Bivens claim”).
                                                    8
         Case 4:17-cv-00645-MWB Document 47 Filed 06/25/20 Page 9 of 10




because the problems ‘are complex and intractable, and, more to the point, they are

not readily susceptible of resolution by decree.’”42 Claims related to how thick a

mattress should be, what color cell walls should be painted, and what temperature

the air conditioning should be set at are all issues that “implicate[] matters of prison

administration that counsel against recognition of a Bivens claim.”43

        Finally, permitting a Bivens action related to conditions of confinement would

necessarily entail significant “time and administrative costs attendant upon

intrusions resulting from the discovery and trial process,” which militates against

permitting such an extension.44 In his second amended complaint, Mammana

challenges, inter alia, the warmth of the clothing provided to him, the thickness of

the mattress and frame of the bed in the cell, the temperature of the cell, the

brightness of the lights and the duration of their illumination, the color of the walls,

and the amount of time that he was provided to eat his meals.45

        Regardless of the relative merits of Mammana’s case, permitting Bivens

claims under these circumstances would engender significant—and difficult to

resolve—litigation regarding prison conditions.46 Courts and prisons would be


42
     Bistrian, 912 F.3d at 94 (quoting Turner v. Safley, 482 U.S. 78, 84 (1987)).
43
     Jones v. Sposato, 783 F. App’x 214, 218 n.4 (3d Cir. 2019).
44
     Abbasi, 137 S. Ct. at 1856.
45
     Doc. 40 at 7-8.
46
     Mammana contends that the question of whether a Bivens claim may proceed was answered
     by the Third Circuit on appeal. However, the Third Circuit addressed only whether Mammana
     adequately stated an Eighth Amendment claim and did not address whether such a claim is
     cognizable in a Bivens action. See Mammana, 934 F.3d at 373 (noting that the “sole issue in
     this appeal is whether Mammana’s allegations regarding the conditions of his confinement
     satisfy the first prong under the Eighth Amendment—an objective deprivation of sufficient
                                                  9
       Case 4:17-cv-00645-MWB Document 47 Filed 06/25/20 Page 10 of 10




forced to consistently grapple with questions of whether an inmate’s mattress is

unconstitutionally thin, what temperature the air conditioning or heat must be set at,

or what color walls are permissible. One prisoner may file suit alleging that the air

conditioning is too cold during the summer, while another inmate in the same facility

may file suit alleging that the air conditioning is not cool enough. Sifting through

such claims could overwhelm prisons and courts alike. This constitutes a special

factor that gives this Court pause in expanding Bivens to encompass Mammana’s

claims.

III.   CONCLUSION

       The Court concludes that Mammana’s claims expand the Bivens remedy to a

new context, and that special factors counsel against such expansion. Consequently,

the Court will grant Barben’s motion and enter judgment in favor of Defendants.

       An appropriate Order follows.


                                                 BY THE COURT:


                                                 s/ Matthew W. Brann
                                                 Matthew W. Brann
                                                 United States District Judge




   seriousness”). There is an obvious distinction between whether a plaintiff has adequately
   alleged a claim, and whether he has adequately alleged a cognizable cause of action.
                                              10
